Citation Nr: 0309752	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 
1998, for the award of 10 percent evaluation for lumbosacral 
strain with right S1 radiculopathy with minimal degenerative 
arthritis.

2.  Entitlement to an effective date prior to January 9, 
1998, for the grant of service connection for a right 
supraclavicular thoracic outlet syndrome, status post 
decompression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 until 
January 1981.
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2001 the veteran was furnished a statement of the 
case concerning increased ratings for scar involving the head 
and scars and abrasions involving the right shoulder and low 
back.  In an April 2001 statement the veteran with drew from 
appellate consideration claims for increased ratings.  He 
indicated that he was satisfied with his combined evaluation 
of 30 percent.  Accordingly, the issues are as stated on the 
title page of this decision.


REMAND

There has been a significant change in the law concerning 
well-grounded claims during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).
 
The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

In March 2003 the Board notified the veteran of the VCAA and 
of the VA's obligations under the VCAA.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations, which empowered the Board to 
issue written notification of the VCAA and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representation.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, in October 2002 the RO informed the veteran 
that his substantive appeal regarding a claim for clear and 
unmistakable error in a May 1981 RO decision which was 
previously denied, was untimely.  In February 2003 the 
veteran disagreed with this determination.  Accordingly, a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
development:
 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
 
2.  Thereafter, the RO should 
readjudicate the issues on appeal 
regarding earlier effective dates.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

3.  The RO is requested to furnish the 
veteran a statement of the case 
concerning the timeliness of his appeal 
of the April 192001 rating action which 
determined that a May 1981 rating action 
was not clearly and unmistakable 
erroneous.  The veteran should also be 
informed of the requirements necessary to 
perfect his appeal.  The RO is informed 
that this issue is not before the Board 
for appellate consideration until an 
appeal is timely perfected.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




